DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 3 January 2022. 
Claims 1 and 11 were amended 3 January 2022. 
Claims 1-3, 5-8, 11-13, 15-18, and 21 have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-13, 15-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zur (US 2018/0253839 A1) in view of Amarasingham (US 2015/0106123 A1) and further in view of Katscher (US 2020/0410672 A1).

CLAIM 1-
Zur teaches the claim limitations of: 
A system for enhancing detection of tissue abnormalities during an endoscopic procedure, the system comprising: an endoscopy system that outputs a video stream; (The present invention relates to an image process­ing system connected to the video output of an endoscopy device during an endoscopic procedure, comprising: at least one processor; and at least one memory communicatively coupled to the at least one processor comprising computer­readable instructions that when executed by the at least one processor cause the image processing and machine learning system to implement a method of detecting in real-time suspicious regions in endoscopic video images produced by the endoscopy device, the method comprising performing the following steps on a plurality of successive video frames (para [0013]))
a monitor; (The unit usually includes a graphic processor to process and display the best possible images on an attached screen. The computerized unit usually also has additional external video outputs to which the processed video frames are passed in addition to the main video output which is destined for the main screen of the device. (para [0008]))
and a processor((The present invention relates to an image process­ing system connected to the video output of an endoscopy device during an endoscopic procedure, comprising: at least one processor; (para [0013])) implementing …an artificial intelligence module, (applying on each of said video frames or portions of said frames one of the following models of supervised machine learning-based detectors in order to classify which features and image regions are related to suspicious regions (para [0022])) 
the artificial intelligence module generating a composite display comprising the video stream overlaid with graphical information identifying the detected features in the video stream from the endoscopy system indicative of a presence of endoluminal tissue abnormalities. (In some embodiments, the method further com­prises the step of marking the suspicious area using an overlay marking on a dedicated display area. (para [0028])) and Zur teaches that a graphical map of the colon (i.e., endoluminal tissue) is used to show which special things occurred (i.e., detected features that may indicate abnormalities) (para [0139]))

Zur does not explicitly teach a database that contains patient specific history information that is able to be retrieved at any time and only teaches patient specific medical history information that is accessed in real-time, however Amarasingham teaches: 
implementing a patient electronic intake module (wherein the patient EMR include supplemental intake information (para [0018])) 
wherein, responsive to data input by a patient, the patient electronic intake module transmits patient specific data to the artificial intelligence module; (wherein the disease/risk logic module includes an artificial intelligence model (para [0042]) that is then used to analyze patient specific data that was obtained previously (para [0044] and para [0018])
video stream (Zur teaches the use of a video stream endoscopic system when using the artificial intelligence module (para [0077]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zur to integrate the database retrieving patient electronic intake module data at any time of Amarasingham with the motivation of making it easy for care providers that are using the endoscopy system to see updated information about their patient to efficiently coordinate care (see: Amarasingham, paragraph 4).

Zur in view of Amarasingham does not explicitly teach, however Katscher teaches: 
a database that contains patient specific medical history information comprising image data indicative of previously encountered tissue abnormalities (Katscher teaches that the patient specific medical history that is stored and used includes patient history that is specific to types of tissue tumors (i.e., tissue abnormalities) that might be relevant to the patient’s medical history including previously studied tumors that may be metastased in certain regions (para [0014, 0015, 0028]))
wherein the artificial intelligence module is configured to retrieve the patient specific medical history information from the database and to adjust the artificial intelligence module preferentially to analyze… to detect features indicative of the tissue abnormalities previously encountered within the patient specific medical history information that correspond to the patient specific data and the patient specific medical history information (Katscher teaches that MRI (and it is well-known in the art that MRI may include video as shown in the 2010 article “First Ever Real-Time MRI Video Captures Images of Body’s Interior in Just 20 Milliseconds”) is used with machine learning and adjusted based on the history to detect relevant features based on previously encountered tumor data and patient specific information (para [0014, 0015, 0028, 0032, 0033, 0071]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zur in view of Amarasingham to integrate the patient specific historical disease data of Katscher with the motivation of determining as early as possible the location of potential metastases once a primary tumor is detected. A correct determination of a metastasis location offers therapeutic advantages. For example, prophylactic irradiation reduces the incidence of metastases and improves overall survival (see: Katscher, paragraph 2).

CLAIM 2-
Zur in view of Amarasingham and further in view of Katscher teaches the claim limitations of claim 1. Regarding claim 2, Amarasingham further teaches: 
The system of claim 1, wherein the patient specific data comprises patient identification information (health information relating to the patient may be removed and added back to identify the information to the patient (para [0033]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zur to integrate the patient identification data of Amarasingham with the motivation of making it easy for care providers that are using the endoscopy system to see updated information about their patient to efficiently coordinate care (see: Amarasingham, paragraph 4).

CLAIM 3-
Zur in view of Amarasingham and further in view of Katscher teaches the claim limitations of claim 1. Regarding claim 3, Zur further teaches: 
The system of claim 1, wherein the features in the video stream indicative of the presence of endoluminal tissue abnormalities (a Convolutional Neural Network (CNN) is applied (artificial intelligence module) to process video frames to determine suspicious regions (tissue abnormalities) corresponding to the video frames associated to the patient of the colon (i.e., endoluminal tissue) (para [0022]))

Zur in view of Amarasingham does not explicitly teach, however Katscher teaches:
are recorded in the patient specific medical history information stored in the database (wherein the patient specific medical history that relies on amended claim 1 includes the previous tissue abnormalities which is taught by Katscher (para [0014, 0015, 0028]))

It would have been obvious to one of ordinary skill in the art at the time the invention was 


CLAIM 5-
Zur in view of Amarasingham and further in view of Katscher teaches the claim limitations of claim 1. Regarding claim 5, Amarasingham further teaches: 
The system of claim 1, wherein the patient specific data comprises family medical history information for the patient. (wherein the patient EMR include family medical information (para [0018]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zur to integrate the patient family medical data of Amarasingham with the motivation of making it easy for care providers that are using the endoscopy system to see updated information about their patient to efficiently coordinate care (see: Amarasingham, paragraph 4).

CLAIM 6-
Zur in view of Amarasingham and further in view of Katscher teaches the claim limitations of claim 5. Regarding claim 6, Amarasingham further teaches: 
The system of claim 5, wherein the patient electronic intake module initiates retrieval of patient family medical history (wherein the patient EMR include family medical information (para [0018])) from the database (patient information retrieval from a database (para [0047]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zur to integrate the patient family medical data of Amarasingham with the motivation of making it easy for care providers that are using the endoscopy system to see updated information about their patient to efficiently coordinate care (see: Amarasingham, paragraph 4).

CLAIM 7-
Zur in view of Amarasingham and further in view of Katscher teaches the claim limitations of claim 1. Regarding claim 7, Zur further teaches: 
The system of claim 1, wherein the system further comprises a storage module ((Like­wise, object methods or behaviors of a database can be used to implement various processes, such as the described herein. In addition, the databases may, in a known manner, be stored locally or remotely from a device which accesses data in such a database.  (para [0172])) for recording to the database procedure information about the video stream and overlay generated during the endoscopic procedure. (An example of the device functionality is whether to process the video or just to convey it to the screen, whether to present the process results or not, what level of confidence shall be the minimum for presentation, controlling the sensitivity and specificity of detection of the detection, operating specific functions such as polyp size calculation, complete polyp removal verification, whether to record the video with the detection results with it, creating a recorded video with indexing, or a shortened recorded essence of the whole real-time video, which includes only the frames with suspicious colon tissue regions,  (para [0165]))

CLAIM 8-
Zur in view of Amarasingham and further in view of Katscher teaches the claim limitations of claim 7. Regarding claim 8, Amarasingham further teaches: 
The system of claim 7, further comprising a report generation module, wherein the report generation module selects from the database a subset of the procedure information and formats the subset into a report. (the inter­ventions generated or recommended by the patient care and management system 11 may include: risk score report to the primary physician to highlight risk of readmission for their patients; (para [0046])); wherein a report is generated based on medical readmission (i.e, treatment/procedure data)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zur to integrate the procedure data into a report of Amarasingham with the motivation of making it easy for care providers that are using the endoscopy system to see updated information about their patient’s care (see: Amarasingham, paragraph 4).

CLAIMS 11-13 and 15-18-
Claims 11-13 and 15-18 are significantly similar to claims 1-3 and 5-8 and are rejected upon the same basis of prior art as claims 1-3 and 5-8 respectively. 

CLAIM 21-
Zur in view of Amarasingham and further in view of Katscher teaches the claim limitations of claim 11. Regarding claim 21, Zur further teaches: 
The method of claim 11, wherein machine learning generated algorithms are trained using cross-validation (Step 211 takes the final decision whether there is a suspicious region in the processed frame or patch, when the algorithms in steps 207 to 


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zur (US 2018/0253839 A1) in view of Amarasingham (US 2015/0106123 A1) further in view of Katscher (US 2020/0410672 A1) and further in view of “A Comparison of the Efficacy, Adverse Effects, and Patient Compliance of the Sena-Graph Syrup and Castor Oil Regimens for Bowel Preparation” (Sani, 2009).

CLAIM 9-
Zur in view of Amarasingham and further in view of Katscher teaches the claim limitations of claim 1. Regarding claim 9, Amarasingham further teaches: 
The system of claim 1, wherein the patient electronic intake module is configured to present a series of questions to the patient (Interpreting Patient Questions and Concerns Widget-Patient can enter questions in a patient interface or view, and the questions are analyzed to identify resources that address topics or issues relevant to those questions. (para [0081]))

Zur in view of Amarasingham does not explicitly teach, however Sani teaches: 
determin[ing] compliance with bowel cleansing guidelines ((One hundred and fourteen consecutive outpatients were randomized to receive either the standard bowel 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zur in view of Amarasingham and further in view of Katscher to integrate the bowel cleansing guidelines of Sani with the motivation of ensuring patients have completed adequate bowel preparation (see: Sani, pages 1-2).

CLAIM 19-
Claim 19 is significantly similar to claim 9 and is rejected upon the same prior art as claim 9. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zur (US 2018/0253839 A1) in view of Amarasingham (US 2015/0106123 A1) further in view of Katscher (US 2020/0410672 A1) and further in view of Clark (US 6,171,112 B1).

CLAIM 10-
Zur in view of Amarasingham and further in view of Katscher teaches the claim limitations of claim 1. Regarding claim 10, Zur in view of Amarasingham does not explicitly teach, however Clark teaches: 
The system of claim 1, wherein the patient electronic intake module is configured to present an informative video describing the endoscopic procedure and, responsive to patient inputs, present options for sedation or anesthesia (the patient is presented with an information video of the recommended procedure and the patient asks questions (para [0016]) and presents inputs on the screen such as “anesthesia” (para [0066]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zur in view of Amarasingham and further in view of Katscher to integrate the informative video of the procedure with options relating to the procedure of Clark with the motivation of ensuring patients understand the medical procedure as medical informed consent law requires disclosure of the risk of an alternative to suggested medical procedures to enable patients to make knowledgeable decisions about the course of their medical care (see: Clark, paragraph 5).

CLAIM 20-
Claim 20 is significantly similar to claim 10 and is rejected upon the same prior art as claim 10. 

Response to Arguments
The arguments filed 03 January 2022 have been fully considered. 
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new prior art reference of Katscher (US 20200410672 A1) teaches the claim amendments. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626